

114 HR 6124 IH: Housing our Military Servicemembers Act of 2016
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6124IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Stivers (for himself and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend section 428 of the McKinney-Vento Homeless Assistance Act to provide incentives to
			 grantees under the Continuum of Care program to re-house all former
			 members of the Armed Forces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Housing our Military Servicemembers Act of 2016 or the HOMeS Act of 2016. 2.Incentive for proven strategiesSubsection (d) of section 428 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386b(d)) is amended—
 (1)in paragraph (2)— (A)in subparagraph (A), by inserting and former servicemembers before the semicolon at the end; and
 (B)in subparagraph (B), by inserting and former servicemembers before the first comma; and (2)by adding at the end the following new paragraph:
				
 (4)Former servicememberFor purposes of this subsection, the term former servicemember means a person who served in the active or inactive military, naval, or air service, and who was discharged or released therefrom..
			